TEEATTORNEY          GENERAL
                      OF TEXAS



                     February      13, 1952

I53.1. I'bray Ii. Hame, Jr.
Coimty Attotiney~
Gtiayson county
Sherman, Texas         Opinion Ho. V-1406
                       Re:     Authority Of the Comlssloners'
                               C0u.i-t to create a Social Sectmlty
                               Fui~d to coiltaln annual advance
                               dedications    for Social Security
                               matching contributions    from the
                               County ffeneiral Fund;the    County
                               Road and Bridge Fund, and the
Dsar MP. Rance:                County Officer8 Salary Fund,
            You?? request    for   an opinion   contains   the fol-
lowing   question:
            would the County Auditor be authorized
     to transfer now and at the beginning of each
     fiscal   year, an estimated amount into a fund
     to be known as the Social Security Fund from
     the County Road and Bridge Fund#th@ County
     General Fund and the~~coruity Officers Salary
     Fund, which are the funds from which County'
     employees are to be paid, In vlex of the fact
     that~no~fund, lmom as the Social Security
     Fund, has been previously   set up?'
           House Bill 603, Acts 52nd Le ., R.S. 1951,
ch. 500, p. 1480 (Article  695g, V.C.S. 7 , provides in
part as follows:
            "Set; 2. The State Department ~of Public
     Welfare Is designated the State Agency to
     administer the provisions     bf this Act.  The
     Executive Director     of the department shall act
     for it and shall direct and admInister its
     functions    under this Act.”
           lSec. 4. The State Agency is authorized
     to enter into agreements vlth the governing
     bodies of counties and with the governing
Hon.   Murray   H. lfance,   Jr.,   page 2   (V-1406)


       bodies of munlclpalltles     of the State which
       are eligible    for Social Security coverage
       under Federal law ,when the governing body
       of any of said counties OP munlclpalltles
       desires to obtain coverage under the old-age
       and aurvlvor’s     Insurance program for their
       employees.     . . .”
             “Sect; 5. The State Board of Public      .
       Welfare Is authorized and directed     to pro-
       mulgate all reasonable rules and regrila-
       tlons it deems necessary to govern appll-
       cations for and ellglbilltg    to participate
       In this program, and it shall prescribe
       the terms of the agreements necessary- to
       carry out the provisions    of this Act and
       to Insure flnanc~lal responslblllty    on the
       part of the participating    counties and
       municlpalltles.
              *Sec. 6.    . . The respective  govern-
       ing bodies are &thorlsed     to pay contribu-
       tions as requlped~ by these agreements from
       those funds from which the covered employees
       receive   their compensation, and It Is ex-
       pressly provided that all prior laws and
       parts of laws which fix a maxlmum compensa-
       tion for any covered employees of oountles
       are hereby amended to allow payment of the
       matching contribution   necessary to this
       program In addition to any maximum oompen-
       sation otherwise fixed by law.”
             “Sec. 7. .Each county and~municlpallty
       of the State Is authorlsed      to submit for, ap-
       proval by the state agency a plan for ex-
       tending the benefits    of the Federal old-age
       and survivor’s   lnsmance system to employees
       of the county 0~ munlclpallty      . . . no plan
       shall be approved unless it specified       the
       source or sources from which the funds neces-
       sary to mske the payments required are to be
       derived and contains guarantees that these
       sources vi11 be adeQuate for this purpose
       (the State Agency may by appropriate      rules
       and regulations   require guarantees in the
       form of surety bonds, advance paymentsto
       escrow, detailed representations      and assur-
       ances of priority   dedication,    or any legal
Hon. Murray H. liance,    Jr.,   page 3   (V-1406)


       uddertaklngs to creatd adequate     securl
        nat each county and munlclpa       P 111
       z2%i~:~;:~:i~::s~o:              2Like
                       o that speclfl8d  by Federal   re-
       qulrem8nts to precede coverage cancella-
       tion.    . . .* (Rmphasls added.)
             *Sec. 8.           Matching contributions
       by the employ&      io&tles   OP munlclpalitles
       as presorlb-ed by the approved plan ti keep-
       ing with Federal requlrements~~shall be paid
       from the respective    sources of funds from
       which covered employees receive     their ccan-
       pensatlon.g
           In compliance with Sectloh 5 of House Bill
603, the Director of the State Board of Public Wel-
fare has promulgated certain rules and regulations
which he deems necessary to govern the applications
for and 8lIglblllty   to participate In this program.
Rule 2352 provides;
              “A special  fund separate and apart
       from all other public moneys shall be estab-
       lished by the county OP municipality    to be
       known as the 'Social Security Fund' and to
       be admlnlstered by the county or municipality
       exclusively    for the purposes of the agree-
       ment.'
           Under the authority   bf House Bill 603 and
Rule Ro. 2352 of the State Board of Public Welfare
governing Social Security,    the commlssloDers~ court
of Grayson County is authorized to set up an 8scrow
fund for the purpose of carrying out the purposes of
House Bill 603.
            Under Section 8 of House Bill 603 matching
contributions   by the employing counties are to be
paid from the respectI+      SOUPC~Bof funds from which
covered emplOy88d receive     their COmp8nSatiOn. The
soupes    of funds to pay for the county employees ell-
glble for participation     under this pl.axi aP8 the Coun-
ty General Fund; the County Road and Bridge Fund, and
the County Officers    Salary Fund.
           Section 7 of House Bill 603 authorizes  the
commissioners1 court to transfer   the funds from the
Hon. #haPPay H. mSllC8, Jr.,   page 4   (v-1406)


Offlcers~SaIary Fund, 'the Road'and Bridge Fund &nd the
County GenePal Fund Into the~ftuid to~~be known as the
Social SecuPlty Fund. The County Social Security Fund
Is an escrow fund set up or Created for carrying out
the purposes prsvlously  authorized for the funds from
which the employees Pecelvs their compensation.
             The commlsaloners~ COUPt Of the COUIlty do85
not have the authority       to transfer funds from one eon-
stltutlonal    fund, such as the County Rotid and Bridge
Fund, to another constltuti6nal        fund such as the County
General Fund. Such a transfer would, in effect,            expend
funds raised by taxation ostensibly         for one purpose foP
another purpose or Class of purposes.          C&roll   v. Wll-
llama, 109 Tex. 155, 202 S.W. .504.       ~Sandgrs vi Lo oney,
zl;ipz?O         (TeX. Clv~. App. 19201.     However, the com-
               court by taking the funds from these con-
stitutional    funds and transferring      them Into the Ccun-
ty Soclal~Securlty     Fund merely insuP88, by an escrow ar-
rangement/the      payment P8qUiP8d Under the Social SeCUPity
plan.     These payments would ordinarily      be mfid8 from the
funds which compensate the participating         county employees
and payment into escrow Is but a means for fulfilling
the requirements of Section 7 of House Bill 603. There-
fore,    It is OUT opinion that the commLssloners' court of
a county which d8SlP8S to obtain coverage. under the old-
age and survlvor~s     Insurance    program for their employees
Is authorized     to cP8iit.e a Social SecuPlty Fund to contain
advance dedications     for Social Security matching COntPi-
butlons paid from the County General Fund, the County
Road and Bridge Fund, and the County Officers          Salary
Fund.




                           SUHMARY
             The commlssloner~~ court of a county
      desiring   to obtain coverage under the old
      age and survivor's    Insurance program for
      their *mp10ye*5 Is aUthoPiz8d to create an
      escrow fund (Social Security Fund) to con-
      tain annual advance dedications    for Social
      Security matching contributions.
                                     .
                                       .




    Hon. Hurray H. llanoe,      Jr.,       page 5   (V-1406)


               The commlaslonerst court Is authorlsed
         to pay county matching contributions'   Into
         the Social Security Fund from the respective
         sourc8s of funds frcm which covered employees
         receive their compensation, Viz. County Gen-
         eral Fund, Cbimty Road and Bridge Ftidj and
         the-County Officers4   Salary Fund. ~'House Bill
         603, Acfs'52nd Leg., R.S; 1951, ch. 500, p.
         14fIO (Art. 6g5gr V.C.S.).
                                                Yours very truly,

    APPROVRDz                                     PRICE DARIEL
                                                Attorney General
    J; C. Davlb,~Jr.
    County Affairs   Division
    B; Jacobson                                 BY
    Reviewing Assistant                              Robert   H. Hughes
                                                              Assistant
    Charles D. PIathews
    First Assistant
    RHH:IZh




I